NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2588-17T1

BOGUSLAW KRZAK, a/k/a
BOGDAN KRZAK,

           Plaintiff-Appellant,

v.

JOSEPH FASO,

     Defendant-Respondent.
___________________________

                    Argued telephonically February 12, 2019 –
                    Decided March 5, 2019

                    Before Judges Hoffman, Suter, and Geiger.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Mercer County, Docket No. L-1050-16.

                    Dominik Rostocki, attorney for appellant.

                    Raymond F. Danielewicz, attorney for respondent.

PER CURIAM

           In this verbal threshold case, plaintiff Boguslaw Krzak appeals from the

denial of his motions for a directed verdict, a judgment notwithstanding the
verdict, and a new trial following a verdict for defendant. The jury unanimously

found plaintiff did not suffer a permanent injury as a result of the accident within

the meaning of the limitation on lawsuit option of the Automobile Insurance

Cost Reduction Act (AICRA), N.J.S.A. 39:6A-8(a). Plaintiff contends the trial

court erred by denying his motions because it is beyond dispute he suffered

permanent injuries as a result of the accident; thus, the jury's verdict was against

the weight of the evidence. We disagree and affirm.

                                         I.

      On November 7, 2014, plaintiff's vehicle was struck by a vehicle operated

by defendant Joseph Faso. Plaintiff claimed permanent injuries to his neck,

back, left shoulder, and left knee. He also claimed the resulting pain restricted

his daily activities and prevented him from returning to work. At the time of the

trial, plaintiff was only taking Ibuprofen.

      Plaintiff testified he was driving on Spruce Street in Ewing, when

defendant, who had been stopped in a designated left turn only lane, departed

that lane and struck the driver's side of plaintiff's vehicle. Plaintiff called the

police, but did not request an ambulance or emergency treatment at the scene,

and was driven home by his wife. Plaintiff's vehicle was not towed from the




                                                                            A-2588-17T1
                                         2
scene. Immediately after the collision, plaintiff drove it to a parking lot near the

scene, and it was driven from there to an auto body shop the next day.

      Plaintiff did not seek medical care or treatment on the day of the accident.

Two days later he went to the emergency room. He began chiropractic treatment

exactly two months after the accident.

      Defendant disputed plaintiff's version of the accident, claiming he turned

on his blinker and waited until he had sufficient time to enter the right lane

without incident. He asserted the accident occurred when plaintiff struck the

rear of his vehicle. Defendant denied responsibility for the accident and also

disputed the nature and extent of the permanent injuries claimed by plaintiff.

      Plaintiff was questioned extensively about damage to his vehicle. He

testified defendant's vehicle struck his with such force his vehicle was pushed

across the street. This caused damage to the wheels on the passenger's side when

they hit the curb, and that the impact rendered the driver's side door inoperable,

which forced him to exit the car through the passenger's side door. Plaintiff also

testified there was damage to the front driver's side fender, and that the driver's

side headlamp was "crashed."

      On cross-examination, plaintiff's testimony was impeached with

photographs of his vehicle, which showed no damage to the driver's side door,


                                                                            A-2588-17T1
                                         3
fender or headlamp, or the wheels on the passenger's side. After examining the

photographs, plaintiff admitted "there are no dents from the driver's side" and

the photographs showed no damage to the tires on the passenger side of the

vehicle.

      Plaintiff's testimony was further impeached when he was asked if he

remembered testifying at deposition the headlamp was "busted" and "hanging."

Plaintiff stated, "No. I didn't say that." Defense counsel then read an excerpt

from plaintiff's deposition showing he did so testify. When asked to explain the

discrepancy between his deposition and trial testimony, he was unable to provide

an explanation beyond, "I can't say."

      Defense counsel further impeached plaintiff's credibility by pointing out

additional discrepancies between his deposition and trial testimony.              For

example, at trial plaintiff testified he experienced "very strong," "horrible" pain

in his shoulder at the accident scene. In contrast, at his deposition, plaintiff

testified he only experienced "discomfort," and not "much pain," in his shoulder

at the scene.    Plaintiff was also impeached on cross about his testimony

regarding whether the epidural injections he received in his spine provided any

relief; whether his treating doctors had recommended surgery; whether he was

still working full-time as an industrial painter at the time of the accident or if he


                                                                             A-2588-17T1
                                         4
was retired; and whether he had continued his volunteer activity since the

accident.

      Each side presented videotaped testimony of their medical experts.

Lawrence I. Barr, D.O., an orthopedic surgeon, and Konstantine Fotiou, D.C., a

chiropractor, testified on behalf of plaintiff. Alan Joseph Sarokhan, M.D., an

orthopedic surgeon, testified on behalf of defendant.      The experts offered

differing diagnoses and causes of plaintiff's medical conditions. Dr. Barr and

Dr. Fotiou opined plaintiff suffered permanent injuries as a result of the

accident. Dr. Sarokhan opined all of plaintiff's conditions were the result of

age-related degenerative change and were not proximately caused by the

accident.

      Dr. Barr was not plaintiff's treating physician. He conducted a one-time

independent medical examination (IME) of plaintiff on December 19, 2016.

Although Dr. Barr opined plaintiff suffered permanent injuries as a result of the

accident, he admitted he was not provided any of plaintiff's medical records

predating the accident.     Therefore, Dr. Barr had no medical records to

corroborate the pre-accident history provided by plaintiff. Based on objections

raised during his deposition and the subsequent ruling by the trial court, Dr.




                                                                         A-2588-17T1
                                       5
Barr's testimony was limited to his clinical examination and his review of the

shoulder and knee MRIs.

      Dr. Barr testified a March 26, 2015 MRI of plaintiff's left knee revealed

multiple problems including "a complex tear of his medial meniscus." Dr. Barr

acknowledged plaintiff had "degenerative joint disease in his left knee" and all

of the changes observable in the MRI were degenerative in nature with the

exception of the medial meniscal tear, which he believed to be plaintiff's

"biggest problem."

      Dr. Barr testified plaintiff's medial meniscus injury would cause him

problems walking. However, Dr. Barr was unable to explain why the emergency

room report from plaintiff's visit two days after the accident stated: "slight vague

pain in the left leg but nonspecific and can't localize and is able to walk without

problem."

      The entirety of plaintiff's orthopedic medical care following the accident

was two visits with Kyle Thomas Stier, M.D. in the month after the accident.

Dr. Barr was unable to explain why those records described plaintiff's knee as

"stable" with no swelling, "good range of motion," and "good strength across

the knee."




                                                                            A-2588-17T1
                                         6
      Dr. Barr also testified a March 26, 2015 MRI of plaintiff's left shoulder

showed a "full thickness retracted rotator cuff tear." Dr. Barr acknowledged

plaintiff had degenerative joint disease in his left shoulder, but he believe d the

rotator cuff tear was "accident-related." Dr. Barr was asked whether there were

any "objective abnormal findings" noted during plaintiff's left shoulder exam at

the emergency room, and admitted there were none. Dr. Barr also admitted Dr.

Stier's notes were inconsistent with a catastrophic injury to plaintiff's left

shoulder.

      Dr. Fotiou was qualified as an expert in the field of chiropractic medicine,

and he, like Dr. Barr, did not review any of plaintiff's medical records predating

the accident. He also never personally reviewed any of plaintiff's MRI films.

Dr. Fotiou provided chiropractic treatment to plaintiff from January 7, 2015 to

September 10, 2015, seeing plaintiff on approximately eighty occasions in those

eight months. Dr. Fotiou opined plaintiff suffered permanent injury as a result

of the accident. He was cross-examined at length regarding the basis for his

opinions and inconsistencies between his findings and those contained in the

medical records of other treating physicians.

      Dr. Sarokhan conducted an IME of plaintiff on September 29, 2016. Dr.

Sarokhan offered testimony regarding the range of motion in plaintiff's left knee,


                                                                           A-2588-17T1
                                        7
stating plaintiff demonstrated "he couldn't bend beyond about twenty degrees .

. . and yet when he got on and off the exam table, he was able to fully extend

the knee. He flexed to about 90 degrees." A range of motion of approximately

ninety degrees is consistent with Dr. Barr's testimony plaintiff had a range of

motion of ninety-five degrees.

      Dr. Sarokhan had plaintiff perform grip and pinch strength tests. When

plaintiff performed the grip test, the machine "could not detect any demonstrable

contraction of the muscles" on the left. Similarly, when plaintiff performed the

pinch test, the meter reflected "no effort" on the left. When asked to provide an

objective basis for plaintiff's purported inability to use his left hand, Dr.

Sarokhan stated he "could not explain" why "there was no voluntary muscle

contraction." Similarly, although plaintiff claimed "his entire left side was

numb," Dr. Sarokhan "could not identify a dermatomal deficit."

      Dr. Sarokhan testified plaintiff's left shoulder moved with "varying

degrees of flexion anywhere from being able to elevate his arm to sixty degrees

. . . to one hundred fifty degrees." When asked whether plaintiff's emergency

room records were consistent with plaintiff's claim he suffered an acute

traumatic tear of tendons in his left shoulder, Dr. Sarokhan responded, "No,"

because he did not find any notation that plaintiff was unable to move his


                                                                         A-2588-17T1
                                       8
shoulder. Dr. Sarokhan was also able to review medical records from plaintiff's

family doctor from parts of 2016 and 2017, and none of those records indicated

plaintiff complained of an inability to move his left arm.

      Dr. Sarokhan also stated the "range of motion" in plaintiff's "lumbar

spine" or "low back," was "very variable." While the average range of motion

is seventy to ninety degrees, plaintiff's range of motion "varied anywhere from

twenty to seventy, depending on whether he had to bend to get up on the exam

table or not."   Dr. Sarokhan also stated he "had some trouble eliciting a

consistent range of motion" from plaintiff with regard to his neck because

plaintiff "seemed to move more easily" when they were conversing and when

plaintiff was pointing out his complaints than when Dr. Sarokhan "actually

asked him to look up and down or to the right and left."

      When Dr. Sarokhan was asked to "sum up" a "general explanation" for

plaintiff's condition on the date of the exam, he replied

            So here’s a gentleman who essentially tells me and
            demonstrates to me that he can't really do much of
            anything with his left side, and yet when I examined
            him, I find that the objective portions of his exam are
            normal, the subjective portions of his exam where I've
            asked him to move are inconsistent.

As of the time he examined plaintiff, Dr. Sarokhan "could not explain that

impairment on a medical basis."

                                                                       A-2588-17T1
                                        9
      On the basis of the clinical exam alone, Dr. Sarokhan did not find any

objective evidence of injury to plaintiff's neck, low back, left shoulder, or left

knee. He was also unable to find any evidence of nerve damage in plaintiff's

arms or legs that he could demonstrate objectively.

      Dr. Sarokhan testified that all of the changes he observed on the MRI of

plaintiff's left knee were "age-related degenerative change."        He stated the

findings were "common" for "people as they age" and "this is the way knees

age." Dr. Sarokhan also testified "[a] direct blow is, more likely than not, not

the cause of a meniscal tear. If you're a driver and struck on a driver's side, if

you were going to have a meniscal injury, it would be on the lateral side, not the

medial side." Instead, he testified "the most common" or "likely way to tear a

meniscus, traumatically, by injury, is on a planted leg with a twisted injury."

Dr. Sarokhan elaborated, "You're going to know you did it, it's very memorable."

Ultimately, Dr. Sarokhan opined a medial meniscus tear of the left knee was not

consistent with plaintiff's claim of left side impact with the driver's door.

      Dr. Sarokhan testified the MRI of plaintiff's left shoulder indicated

"degenerative change of longstanding duration." He stated the MRI revealed

the "supraspinatus muscle, which is a portion of the rotator cuff muscle, . . .

[was] torn and a lot of it ha[d] been replaced by fat. What does that tell you?


                                                                            A-2588-17T1
                                        10
That tells you that that didn't happen two months ago." Ultimately, he opined

all the findings were "indicative of something that's been there for a long time,

much longer than . . . four months."

      At the time of the accident, plaintiff was seventy-one years old. Dr.

Sarokhan opined the most likely cause of all of the MRI findings was age-related

degenerative change. Ultimately, when asked his opinion as to whether plaintiff

sustained any permanent injury as a result of the accident, Dr. Sarokhan stated

"I'm not here to tell you [plaintiff] doesn't hurt;" however, "on an objective basis,

I did not see any evidence of permanent injury that I could relate to the

November 7, 2014 accident."

      Prior to opening statements, plaintiff moved in limine to have the question

of whether he suffered permanent injuries proximately caused by the accident

taken from the jury and decided as a matter of law. The trial court denied the

motion without prejudice. After the close of evidence, plaintiff renewed his

motion for a directed verdict on the issue of permanency and causation.

Plaintiff's motion was again denied.

      The jury returned a verdict in favor of defendant. Although the jury found

defendant's negligence was the proximate cause of the accident, it unanimously

found plaintiff failed to prove by a preponderance of the objective, credible


                                                                             A-2588-17T1
                                        11
evidence that he suffered a permanent injury proximately caused by the accident.

A judgment of no cause of action in favor of defendant was entered on

November 27, 2017.

      Plaintiff then moved for a judgment notwithstanding the verdict, and

alternatively, for a new trial. The trial court denied the motion. This appeal

followed.

      Plaintiff argues: (1) the trial erred in denying plaintiff's motions for

judgment as to permanency and verbal threshold because there was no genuine

issue of material fact as to permanency; (2) the trial erred by allowing the jury

to decide proximate cause of the injuries because there was no genuine issue of

material fact, shown by objective, credible medical evidence, whether plaintiff's

permanent injuries were caused by the crash; (3) the trial erred in denying

plaintiff's renewed motion for judgment notwithstanding the verdict; and (4) the

trial erred in denying plaintiff's motion for a new trial as to damages only.

                                        II.

                                        A.

      This case implicates disguised motions for summary judgment filed as

motion in limine returnable on the day of trial; directed verdicts at the end of all

the evidence, Rule 4:40-1; judgments notwithstanding the verdict, Rule 4:40-2;


                                                                            A-2588-17T1
                                        12
and motions for a new trial, Rule 4:49-1. The standard governing motions made

pursuant to Rule 4:40-1 and Rule 4:40-2 is the same. Verdicchio v. Ricca, 179

N.J. 1, 30 (2004). When reviewing Rule 4:40 motions for judgment, "we apply

the same standard that governs the trial courts." Smith v. Millville Rescue

Squad, 225 N.J. 373, 397 (2016) (citing ADS Assocs. Grp. v. Oritani Sav. Bank,

219 N.J. 496, 511 (2014)).

      It is well-established that in limine motions that are summary judgment

motions in disguise have been repeatedly condemned. Seoung Ouk Cho v.

Trinitas Reg’l Med. Ctr., 443 N.J. Super. 461, 470-74 (App. Div. 2015). "Our

court rules simply do not countenance the practice of filing dispositive motions

on the eve of or at the time of trial." L.C. v. M.A.J., 451 N.J. Super. 408, 411

(App. Div. 2017). A motion in limine filed on the eve of trial "is permissible

only when it addresses preliminary or evidentiary issues." Ibid. Even in that

instance, those applications are disfavored and should be heard only sparingly.

Ibid. (citations omitted). A motion in limine is not a "summary judgment motion

that happens to be filed on the eve of trial. When granting a motion will result

in . . . the suppression of a defendant's defenses, the motion is subject to Rule

4:46, the rule that governs summary judgment motions." Cho, 443 N.J. Super.




                                                                         A-2588-17T1
                                      13
at 471. The motion must comply with all of the timelines applicable to summary

judgment motions. Ibid.

      Motions made pursuant to Rule 4:40 will be granted "only if, accepting as

true all evidence supporting the party opposing the motion and according that

party the benefit of all favorable inferences, reasonable minds could not differ."

Edwards v. Walsh, 397 N.J. Super. 567, 571 (App. Div. 2007) (citing Dolson v.

Anastasia, 55 N.J. 2, 5 (1969)). "The point is that the judicial function here is

quite a mechanical one. The trial court is not concerned with the worth, nature

or extent (beyond a scintilla) of the evidence, but only with its existence, viewed

most favorably to the party opposing the motion." Dolson, 55 N.J. at 5-6.

      Our scope of review for Rule 4:49-1 motions differs. Judge v. Blackfin

Yacht Corp., 357 N.J. Super. 418, 424 (App. Div. 2003). Jury verdicts are

entitled to considerable deference. Hayes v. Delamotte, 231 N.J. 373, 385

(2018). Therefore, "a motion for a new trial 'should be granted only where to

do otherwise would result in a miscarriage of justice shocking to the conscience

of the court.'" Risko v. Thompson Muller Auto. Grp., Inc., 206 N.J. 506, 521

(2011) (quoting Kulbacki v. Sobchinsky, 38 N.J. 435, 456 (1962)). Our courts

have defined a "miscarriage of justice" as a "pervading sense of 'wrongness'"

that stems from a "manifest lack of inherently credible evidence to support the


                                                                           A-2588-17T1
                                       14
finding, obvious overlooking or under-valuation of crucial evidence, [or] a

clearly unjust result." Id. at 521-22 (alteration in original) (quoting Lindenmuth

v. Holden, 296 N.J. Super. 42, 48 (App. Div. 1996)). "The standard of review

on appeal from decisions on motions for a new trial is the same as that governing

the trial judge – whether there was a miscarriage of justice under the law."

Hayes, 231 N.J. at 386 (quoting Risko, 206 N.J. at 522).

                                       B.

      The verbal threshold "is a cost-containment measure that provides lower

premium payments in exchange for a limitation on the insured's right to sue for

noneconomic damages."       Agha v. Feiner, 198 N.J. 50, 60 (2009) (citing

DiProspero v. Penn, 183 N.J. 477, 480-81 (2005)). Plaintiffs subject to the

verbal threshold are not eligible to recover noneconomic damages such as pain

and suffering, impairment, disability, and loss of enjoyment of life, unless they

have "sustained a bodily injury which results in death; dismemberment;

significant disfigurement or significant scarring; displaced fractures; loss of a

fetus; or a permanent injury within a reasonable degree of medical probability,

other than scarring or disfigurement" as a result of an automobile accident.

N.J.S.A. 39:6A-8(a). An injury is permanent if it "has not healed to function

normally and will not heal to function normally with further medical treatment."


                                                                          A-2588-17T1
                                       15
Ibid.    In order to vault the threshold, plaintiff must prove he suffered a

permanent injury through objective, credible medical evidence. Agha, 198 N.J.

at 60-61.     Objective proof means the injury must be verified by physical

examination or medical testing and cannot be based solely upon the plaintiff's

subjective complaints. Ibid. "Thus, subjective tests, such as those that evaluate

range of motion, will not suffice." Id. at 60 (citing Davidson v. Slater, 189 N.J.

166, 190 (2007)).

                                        III.

        Our review of the record and applicable legal standards leads us to

conclude plaintiff's motions for a directed verdict, a judgment notwithstanding

the verdict, and a new trial were properly denied.

        On the eve of trial, plaintiff moved for judgment or a directed verdict as

to the contested issue whether he suffered a permanent injury proximately

caused by the accident. Although labelled a motion in limine, the motion was a

disguised motion for partial summary judgment. The trial court properly denied

the motion.

        As we recognized in Cho, "[o]ur Rules of Court provide explicit

requirements for the timing of summary judgment motions, what must be

presented in support of and in opposition to such motions, and the standard for


                                                                          A-2588-17T1
                                        16
deciding them." 443 N.J. Super. at 470 (citing R. 4:46-1, -2). Motions for

summary judgment must be "returnable no later than [thirty] days before the

scheduled trial date, unless the court otherwise orders for good cause shown. "

R. 4:46-1. The non-moving party must be served with the motion at least

twenty-eight days before the return date, and is afforded eighteen days to file

opposing papers. Ibid.

      In this case, plaintiff's initial motion for judgment or a directed verdict

violated the timing requirements of Rule 4:46-1 in every respect. Defendants

had less than one day to prepare and submit a response, a clear violation of

defendant's right to due process. Cho, 443 N.J. Super. at 470. It would have

been reversible error to grant the motion even if it was substantively meritorious.

Id. at 474-75. Aside from being procedurally barred, the trial court properly

denied the motion without prejudice given the disputed material facts with

regard to whether plaintiff suffered a permanent injury proximately caused by

the accident.

      Plaintiff renewed his motion for a directed verdict on the issue of

permanency and causation at the close of the evidence. He also moved for a

judgment notwithstanding the verdict. Our opinion in Sackman v. New Jersey




                                                                           A-2588-17T1
                                       17
Manufacturers Insurance Co., 445 N.J. Super. 278 (App. Div. 2016), is

instructive.

      In Sackman, the plaintiff, who was forty-nine years old on the date of the

collision, left the scene of the accident in his own vehicle, but later claimed

permanent injuries to the left side of his body, particularly his left shoulder, as

a direct result of the accident.    Id. at 281-83.    After both sides presented

conflicting expert medical testimony, the "plaintiff moved to 'bar the defense

from raising the verbal threshold defense in their summation as well as removing

it [from] the jury charge and the jury verdict questionnaire.'"        Id. at 289

(alteration in original).   The motion was denied, and the jury returned a

unanimous verdict after deliberating for approximately twenty minutes. Id. at

281, 289. The jury found the plaintiff had not proven, by a preponderance of

the evidence, he sustained a permanent injury as a direct result of the accident.

Id. at 281. The trial court also subsequently denied the plaintiff's motion for a

new trial. Ibid.

      On appeal, the plaintiff argued the trial court "erred in denying his motion

to preclude the jury from having to find he suffered a permanent injury"

"proximately related" to the accident because "the evidence presented at trial

indisputably established th[at] element of his cause of action as a matter of law."


                                                                           A-2588-17T1
                                       18
Id. at 281-82. The defense argued the jury's verdict was supported by the

evidence, especially when the "plaintiff's own testimony conflicted at times,

creating a clear issue of credibility for the jury." Id. at 290. We held "where

the question of permanency under N.J.S.A. 39:6A-8(a) is hotly contested, such

as it was in this case, the jury, acting within its fact-finding role, must determine

whether plaintiff has satisfied his statutory burden by a preponderance of the

evidence." Id. at 292 (citing Ames v. Gopal, 404 N.J. Super. 82, 85-86 (App.

Div. 2008)). We also found the record "replete with evidence from which a

rational jury could find plaintiff did not present sufficient evidence to satisfy his

statutory burden." Id. at 290. We thus affirmed the denial of the plaintiff's

motions. Id. at 282.

      We see no reason to depart from such sound reasoning. Plaintiff was not

entitled to prevail on his Rule 4:40 motions. In deciding the motion, the trial

court was required to accept all of the evidence in favor of defendant as true,

including Dr. Sarokhan's testimony. The trial court was also required to give

defendant all favorable inferences. After doing so, the trial court could grant

plaintiff's motion only if a reasonable jury could not return a verdict in

defendant's favor. The conflicting medical evidence was more than sufficient

to justify submission to a jury. In fact, taking the question of whether plaintiff


                                                                             A-2588-17T1
                                        19
suffered a permanent injury proximately caused by the accident away from the

jury would have been reversible error. See Ames, 404 N.J. Super. at 86 (holding

the differing expert "testimony presented a factual question which the jury had

to resolve as to whether plaintiff had suffered a permanent injury under t he

statute"). We thus find no error in the trial court's decision to allow the jury to

fulfill its intended function; nor in the trial court's denial of plaintiff's motion

for a judgment notwithstanding the verdict.

      We likewise agree the trial court properly denied plaintiff's motion for a

new trial. After canvassing the record, we have no trouble concluding the evidence

was more than adequate to support the jury verdict. Plaintiff's attempts to conflate

permanency and proximate causation are unavailing. There is no factual or legal

basis to conclude the jury was required to accept the testimony of plaintiff's

experts over defendant's expert. The evidence was not so one-sided as to require

a reasonable jury to conclude plaintiff suffered a permanent injury as a

proximate result of the accident.

      Affirmed.




                                                                            A-2588-17T1
                                        20